                                                     1   LISA A. RASMUSSEN, ESQ.
                                                         Nevada Bar No. 7491
                                                     2   THE LAW OFFICES OF KRISTINA
                                                         WILDEVELD & ASSOCIATES
                                                     3
                                                         550 E. Charleston Blvd., Suite A
                                                     4   Las Vegas, NV 89104
                                                         Phone (702) 222-0007
                                                     5   Fax (702) 222-0001
                                                     6   Attorneys for RAMON DESAGE

                                                     7
                                                                                       UNITED STATES DISTRICT COURT
                                                    8                                       DISTRICT OF NEVADA
                                                     9
                                                    10
                                                         UNITED STATES OF AMERICA,                               Case No.: 2:13-cr-0039 JAD-VCF
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                    11
                                                    12                  Plaintiff,
                                                                                                                 STIPULATION TO CONTINUE
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13   vs.                                                     HEARING PRESENTLY
               PH: (702) 222-0007




                                                    14                                                           SCHEDULED FOR APRIL 1, 2020
                                                         RAMON DESAGE,                                           DUE TO COVID-19; and ORDER
                                                    15
                                                                                                                         ECF No. 423
                                                                        Defendant..
                                                    16
                                                    17
                                                                COME NOW the Defendant, RAMON DESAGE, by and through his counsel, Lisa A.
                                                    18
                                                         Rasmussen, Esq. of The Law Offices of Kristina Wildeveld, and Plaintiff, the UNITED
                                                    19
                                                    20   STATES OF AMERICA, by and through its counsel, AUSA Patrick Burns, and hereby stipulate

                                                    21   as follows:
                                                    22          1. A hearing is presently scheduled for April 1, 2020 for this Court to determine
                                                    23
                                                                       whether Mr. Desage violated the terms of his pretrial release.
                                                    24
                                                                2. Due to the COVID-19 pandemic, the national emergency declared by the President
                                                    25
                                                    26                 of the United States, and the interim orders entered by the Chief Judge of this Court,

                                                    27                 the parties stipulate that the hearing in this matter shall be continued to a date not

                                                    28                 less than 45 days, or to a date beyond May 15, 2020, convenient to the Court’s


                                                                                                             1
                                                     1              calendar.

                                                     2          3. Mr. Desage is presently in custody and is not prejudiced by this continuance.

                                                     3          IT IS SO STIPULATED.
                                                     4
                                                                Dated: 26 March 2020
                                                     5
                                                     6
                                                         Nicholas Trutanich                             The Law Offices of Kristina Wildeveld
                                                     7   United States Attorney                             & Associates,

                                                    8          /s/ Patrick Burns                            /s/ Lisa Rasmussen
                                                         ____________________________                   __________________________________
                                                     9   By: Patrick Burns, AUSA                         Lisa A. Rasmussen, Esq.
                                                    10   Counsel for Plaintiff                           Counsel for Defendant
THE LAW OFFICE OF KRISTINA WILDEVELD & ASSOCIATES




                                                    11
                                                    12
            LAS VEGAS, NEVADA 89104
            550 E. CHARLESTON BLVD.




                                                    13
               PH: (702) 222-0007




                                                    14                                              ORDER

                                                    15
                                                                Based upon the Stipulation of the parties, this court’s administrative orders and good
                                                    16
                                                         cause appearing,
                                                    17
                                                                IT IS HEREBY ORDERED that the hearing presently scheduled for April 1, 2020 in the
                                                    18
                                                         above-entitled matter shall be vacated and reset on May 11, 2020, at 9:00 a.m.
                                                    19
                                                                Dated: March 27, 2020.
                                                    20
                                                    21                                        _________________________________________
                                                    22                                              The Honorable Jennifer Dorsey
                                                                                                    District Court Judge
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                                                                        2
